UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1154



VALERIE Y. LEVER,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, District Judge.
(CA-01-3246)


Submitted:   September 24, 2003            Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ebener, TAYLOR & EBENER LAW FIRM, L.L.C., West Columbia,
South Carolina, for Appellant. Robert D. McCallum, Jr., Assistant
Attorney General, J. Strom Thurmond, Jr., United States Attorney,
John B. Grimball, Assistant United States Attorney, Yvette G.
Keesee, Regional Chief Counsel, Region VIII, Bonnie E. Sims,
Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Valerie Y. Lever appeals the district court’s order accepting

the magistrate judge’s recommendation to affirm the Commissioner’s

termination of disability income benefits. On appeal, Lever raises

three specific issues:         (1) whether substantial evidence supports

the Commissioner’s finding that her medical condition had improved;

(2)   whether   the    court    erred    in   affirming    the   Commissioner’s

consideration of her medical condition and ability to perform “past

relevant    work”     only    at   the   time   of   the   initial   cessation

determination in February 1998 and not at the time of the ALJ

decision in June 1999; and (3) whether the court erred in failing

to find that the ALJ did not follow the sequential evaluation

analysis.

      We must uphold the district court’s disability determination

if it is supported by substantial evidence.                42 U.S.C. § 405(g)

(2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).               We

have reviewed the record in light of Lever’s arguments on appeal

and find no reversible error.             Furthermore, we find sufficient

evidence in the record to support the Commissioner’s decision to

terminate benefits based upon medical improvement.               See 20 C.F.R.

§ 404.1594 (2003).           Accordingly, we affirm the termination of

benefits.     We dispense with oral argument because the facts and




                                         2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                3